[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 00-1095

                       GILLIAN MCLEOD,

                    Plaintiff, Appellant,

                              v.

         STATE OF MAINE DEPARTMENT OF HUMAN SERVICES,

                     Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

         [Hon. D. Brock Hornby, U.S. District Judge]


                            Before

                     Selya, Circuit Judge,
               Campbell, Senior Circuit Judge,
                  and Boudin, Circuit Judge.




     Caroline J. Gardiner on brief for appellant.
     Andrew Ketterer, Attorney General, Marci A. Alexander,
Assistant Attorney General, and William R. Stokes, Assistant
Attorney General, on brief for appellee.




                        June 28, 2000
             Per Curiam.              After a thorough review of the

parties submissions and of the record, we affirm.                     In order

to establish that an exception to abstention under                     Younger

v.    Harris,    401    U.S.     37    (1971),   would      be   appropriate,

appellant must show that the “extraordinary circumstances”

in question “render the state court incapable of fairly and

fully adjudicating the federal issues before it.”                            Id.

(quoting Kugler v. Helfant, 421 U.S. 117, 124-25 (1975)).

This is a “narrow exception” to the Younger abstention

doctrine.       See Huffman v. Pursue, Ltd., 420 U.S. 592, 611

(1975); see also United Books, Inc. v. Conte, 739 F.2d 30,

34    (1st   Cir.   1984).        The     irreparable       injury    that    is

threatened must be one “‘other than that incidental to every

[]    proceeding       brought        lawfully   and   in    good     faith.’”

Younger,     401    U.S.   at     47     (quoting   Douglas      v.   City    of

Jeannette, 319 U.S. 157, 164 (1943)).

             Appellant has not alleged facts showing that the

state court is somehow incapable of adjudicating this matter

including the federal issues, nor has she alleged an injury

that is different “than that incidental to every [child

protection] proceeding brought lawfully and in good faith.’”

Id.    Appellant’s argument that her federal action would not
interfere with the state action is unsupported by detailed

argument and is inherently unpersuasive; the conduct of

parts of the same controversy in federal court, after a

state proceeding has begun, is an interference with the

state proceeding.      Further, it appears that if the federal

court were to grant the relief she requests, its judgment

would conflict with the previous order of the state court to

“cease reunification.”       Abstention is most appropriate in

such circumstances.

           Thus, the lower court correctly abstained from this

matter.    See Moore v. Sims, 442 U.S. 415, 434-35 (1979)

(since state courts traditionally have addressed important

matters of family relations, allegation that those relations

are threatened by ongoing state proceedings is insufficient,

standing     alone,    to   justify   exception   to   abstention

doctrine).

           Affirmed.    1st Cir. Loc. R. 27(c).




                                -3-